                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,                             )       Criminal No.: 3:18-cr-201-MOC
                                                      )
               v.                                     )
                                                      )
CAMERON JAMOND HALLMAN                                )
                                                      )

     GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR
                         SENTENCE REDUCTION

        Defendant Cameron Jamond Hallman moved the Court to reduce his sentence of

imprisonment under 18 U.S.C. § 3582(c)(1)(A) and order his immediate release, relying on the

threat posed by the COVID-19 pandemic. The United States respectfully opposes the motion.

While Defendant suffers from type II diabetes mellitus, a medical condition that the CDC

recognizes to be a risk factor for severe illness from COVID-19, Defendant cannot establish that

he does not pose a danger to the community or that the § 3553(a) factors weigh in favor of release.

Accordingly, Defendant’s motion should be denied.

                                  FACTUAL BACKGROUND

I.      Defendant’s Conviction and Request for a Sentence Reduction

        On July 24, 2018, Defendant pleaded guilty to one count of Hobbs Act conspiracy, in

violation of 18 U.S.C. § 1951(a); two counts of Hobbs Act robbery, in violation of 18 U.S.C. §

1951(a); and one count of brandishing a firearm in furtherance of a crime of violence, in violation

of 18 U.S.C. § 924(c). According to the Factual Basis, Defendant and his cousin committed armed

robberies of two fast food restaurants on the morning of April 11, 2018. At the time of the robberies,

Defendant was on supervised release from a prior Hobbs Act robbery conviction in this district in

2012, for which he was sentenced to 114 months of imprisonment and was released on December

15, 2017.



                                                  1
       On July 8, 2019, Defendant was sentenced to 180 months of imprisonment, significantly

below the applicable 357- to 371-month guideline range, pursuant to a departure. (See Docs. 21,

24.) Defendant also benefited from the plea agreement’s dismissal of the second count of

brandishing a firearm in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c),

which would have subjected him to an additional mandatory 25-year sentence.

       Defendant has served approximately 32 months (18%) of his sentence. (Id.) His current

projected good time release date is February 9, 2031, and his full term release date is April 28,

2033. (Id.)

       Defendant is 28 years old and suffers from hypertension and type II diabetes mellitus. FCI

Williamsburg, where Defendant is incarcerated, currently has 38 active inmate COVID-19 cases

and 8 active staff COVID-19 cases. See Federal Bureau of Prisons, COVID-19 Home Confinement

Information, at https://www.bop.gov/coronavirus/.

       On or about October 25, 2020, Defendant submitted an informal compassionate release

request to the warden of his facility based on concerns about COVID-19. The request was denied

on November 20, 2020.

       On December 14, 2020, Defendant filed a motion with this Court seeking compassionate

release under 18 U.S.C. § 3582(c)(1)(A) on the ground that he is at high risk of developing serious

illness from COVID-19 due to his health conditions. According to Defendant’s BOP case manager,

BOP has not considered Defendant as a candidate for home confinement.

II.    BOP’s Response to the COVID-19 Pandemic

       As this Court is well aware, COVID-19 is an extremely dangerous illness that has caused

many deaths in the United States in a short period of time and that has resulted in massive




                                                2
disruption to our society and economy. In response to the pandemic, BOP has taken significant

measures to protect the health of the inmates in its charge.

       BOP has explained that “maintaining safety and security of [BOP] institutions is [BOP’s]

highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar. 19,

2020), available at https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

       Indeed, BOP has had a Pandemic Influenza Plan in place since 2012. BOP Health Services

Division, Pandemic Influenza Plan-Module 1: Surveillance and Infection Control (Oct. 2012),

available at https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is lengthy

and detailed, establishing a six-phase framework requiring BOP facilities to begin preparations

when there is first a “[s]uspected human outbreak overseas.” Id. at i. The plan addresses social

distancing, hygienic and cleaning protocols, and the quarantining and treatment of symptomatic

inmates.

       Consistent with that plan, BOP began planning for potential coronavirus transmissions in

January. At that time, the agency established a working group to develop policies in consultation

with subject matter experts in the Centers for Disease Control, including by reviewing guidance

from the World Health Organization.

       On March 13, 2020, BOP began to modify its operations, in accordance with its

Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the risk of COVID-19

transmission into and inside its facilities. Since that time, as events require, BOP has repeatedly

revised the Action Plan to address the crisis.

       Beginning April 1, 2020, BOP implemented Phase Five of the Action Plan, which currently

governs operations. The current modified operations plan requires that all inmates in every BOP

institution be secured in their assigned cells/quarters for a period of at least 14 days, in order to




                                                 3
stop any spread of the disease. Only limited group gathering is afforded, with attention to social

distancing to the extent possible, to facilitate commissary, laundry, showers, telephone, and

computer access. Further, BOP has severely limited the movement of inmates and detainees among

its facilities. Though there will be exceptions for medical treatment and similar exigencies, this

step as well will limit transmissions of the disease. Likewise, all official staff travel has been

cancelled, as has most staff training.

       All staff and inmates have been and will continue to be issued face masks and strongly

encouraged to wear an appropriate face covering when in public areas when social distancing

cannot be achieved.

       Every newly admitted inmate is screened for COVID-19 exposure risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum

of 14 days or until cleared by medical staff. Symptomatic inmates are placed in isolation until they

test negative for COVID-19 or are cleared by medical staff as meeting CDC criteria for release

from isolation. In addition, in areas with sustained community transmission, such as Philadelphia,

all facility staff are screened for symptoms. Staff registering a temperature of 100.4 degrees

Fahrenheit or higher are barred from the facility on that basis alone. A staff member with a stuffy

or runny nose can be placed on leave by a medical officer.

       Contractor access to BOP facilities is restricted to only those performing essential services

(e.g. medical or mental health care, religious, etc.) or those who perform necessary maintenance

on essential systems. All volunteer visits are suspended absent authorization by the Deputy

Director of BOP. Any contractor or volunteer who requires access will be screened for symptoms

and risk factors.




                                                 4
       Social and legal visits were stopped as of March 13, and remain suspended to limit the

number of people entering the facility and interacting with inmates. In order to ensure that familial

relationships are maintained throughout this disruption, BOP has increased detainees’ telephone

allowance to 500 minutes per month. Tours of facilities are also suspended. Legal visits will be

permitted on a case-by-case basis after the attorney has been screened for infection in accordance

with the screening protocols for prison staff.

       Further details and updates of BOP’s modified operations are available to the public on the

BOP website at a regularly updated resource page: www.bop.gov/coronavirus/index.jsp.

       In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, BOP is exercising greater

authority to designate inmates for home confinement. On March 26, 2020, the Attorney General

directed the Director of the Bureau of Prisons, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place prisoners in home

confinement. That authority includes the ability to place an inmate in home confinement during

the last six months or 10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to

move to home confinement those elderly and terminally ill inmates specified in 34 U.S.C.

§ 60541(g).

       Congress has also acted to enhance BOP’s flexibility to respond to the pandemic. Under

the Coronavirus Aid, Relief, and Economic Security Act, enacted on March 27, 2020, BOP may

“lengthen the maximum amount of time for which the Director is authorized to place a prisoner in

home confinement” if the Attorney General finds that emergency conditions will materially affect

the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (to be codified at

18 U.S.C. § 3621 note). On April 3, 2020, the Attorney General gave the Director of BOP the




                                                 5
authority to exercise this discretion, beginning at the facilities that thus far have seen the greatest

incidence of coronavirus transmission. As of this filing, BOP has transferred 20,053 inmates to

home confinement. See Federal Bureau of Prisons, COVID-19 Home Confinement Information, at

https://www.bop.gov/coronavirus/.

       Taken together, all of these measures are designed to mitigate sharply the risks of COVID-

19 transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and

to adjust its practices as necessary to maintain the safety of prison staff and inmates while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

       Unfortunately and inevitably, some inmates have become ill, and more likely will in the

weeks ahead. But BOP must consider its concern for the health of its inmates and staff alongside

other critical considerations. For example, notwithstanding the current pandemic crisis, BOP must

carry out its charge to incarcerate sentenced criminals to protect the public. It must consider the

effect of a mass release on the safety and health of both the inmate population and the citizenry. It

must marshal its resources to care for inmates in the most efficient and beneficial manner possible.

It must assess release plans, which are essential to ensure that a defendant has a safe place to live

and access to health care in these difficult times. And it must consider myriad other factors,

including the availability of both transportation for inmates (at a time that interstate transportation

services often used by released inmates are providing reduced service), and supervision of inmates

once released (at a time that the Probation Office has necessarily cut back on home visits and

supervision).

                                     LEGAL FRAMEWORK

       A court may reduce the defendant’s term of imprisonment “after considering the factors set

forth in [18 U.S.C. § 3553(a)]” if the Court finds, as relevant here, that (i) “extraordinary and




                                                  6
compelling reasons warrant such a reduction” and (ii) “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). As the

movant, the defendant bears the burden to establish that he or she is eligible for a sentence

reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764

F.3d 1352, 1356 (11th Cir. 2014).

       The Sentencing Commission has issued a policy statement addressing reduction of

sentences under § 3582(c)(1)(A). As relevant here, the policy statement provides that a court may

reduce the term of imprisonment after considering the § 3553(a) factors if the Court finds that

(i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (iii) “the reduction is consistent with this policy statement.” USSG § 1B1.13. 1



       1
          In United States v. McCoy, — F.3d —, 2020 WL 7050097 (4th Cir. Dec. 2, 2020), the
Fourth Circuit held that the policy statement found in U.S.S.G. § 1B1.13 does not apply to
compassionate release motions brought by inmates under 18 U.S.C. § 3582(c)(1)(A)(i). Id. at *6–
9. According to McCoy, because § 1B1.13 specifics its applicability only to motions brought by
the Bureau of Prisons, it cannot be the policy statement applicable in circumstances where
defendants bring their own motions for compassionate release. Id. In place of the no-longer-
applicable policy statement, McCoy permits “courts [to] make their own independent
determinations of what constitutes an ‘extraordinary and compelling reason[ ]’ under §
3582(c)(1)(A), as consistent with the statutory language[.]” Id. at *9.
        McCoy noted, however, that § 1B1.13 “remains helpful guidance even when motions are
filed by defendants.” Id. at *7 n.7. In stating as such, McCoy approvingly cited the Seventh
Circuit’s recent decision in United States v. Gunn, — F.3d —, 2020 WL 6813995, at *2 (7th Cir.
Nov. 20, 2020), which similarly held that there currently exists no applicable policy statement for
compassionate release motions brought by inmates. Nonetheless, the Seventh Circuit explained
that § 1B1.13 remains useful in framing a court’s inquiry as to what constitutes “extraordinary and
compelling reasons.” As it stated, “[t]he statute itself sets the standard: only “extraordinary and
compelling reasons” justify the release of a prisoner who is outside the scope of §
3582(c)(1)(A)(ii). The substantive aspects of the Sentencing Commission’s analysis in § 1B1.13
and its Application Notes provide a working definition of ‘extraordinary and compelling reasons’;
a judge who strikes off on a different path risks an appellate holding that judicial discretion has
been abused. In this way the Commission’s analysis can guide discretion without being
conclusive.” Id. (citing Gall v. United States, 552 U.S. 38, 49–50 (2007); Kimbrough v. United
States, 552 U.S. 85 (2007)). Thus, although McCoy broadened district courts’ discretion under


                                                 7
       The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if the

defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” USSG

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is:

               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because of
               the aging process,

               that substantially diminishes the ability of the defendant to provide
               self-care within the environment of a correctional facility and from
               which he or she is not expected to recover.

USSG § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons.” USSG § 1B1.13, cmt.

n.1(B)-(C). In particular, a defendant’s age may constitute an extraordinary or compelling reason

if the defendant is 65 years old; “is experiencing a serious deterioration in physical or mental health

because of the aging process”; and has served at least ten years or 75% of his term of imprisonment,

whichever is less. Id. Finally, the note recognizes the possibility that BOP could identify other

grounds that amount to “extraordinary and compelling reasons.” USSG § 1B1.13, cmt. n.1(D).

                                           ARGUMENT

       Defendant’s motion for a reduction of his sentence should be denied. While Defendant

suffers from type II diabetes, which the CDC recognizes to be a COVID-19 risk factor, Defendant

still poses a danger to the community and the statutory sentencing factors weigh against his release.




§ 3582(c)(1)(A), it nonetheless appeared to envision a system whereby courts remain confined
within a traditional discretionary framework.


                                                  8
I.     Defendant Suffers From a Qualifying Medical Condition.

       Under the relevant provision of § 3582(c), a court can grant a sentence reduction only if it

determines that “extraordinary and compelling reasons” justify the reduction and that “such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing Commission’s policy statement defines

“extraordinary and compelling reasons” to include, as relevant here, certain specified categories

of medical conditions. USSG § 1B1.13, cmt. n.1(A).

       For that reason, to state a cognizable basis for a sentence reduction based on a medical

condition, a defendant first must establish that his condition falls within one of the categories listed

in the policy statement. Those categories include, as particularly relevant here, (i) any terminal

illness, and (ii) any “serious physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” USSG 1B1.13, cmt. n.1(A). If a defendant’s

medical condition does not fall within one of the categories specified in the application note (and

no other part of the application note applies), his or her motion must be denied.

       Defendant suffers from type II diabetes, which the CDC recognizes as one of the medical

conditions that renders a person at a higher risk of severe illness from COVID-19. 2 (See Medical

Records, attached as Exhibit A, at p. 22.) It is noteworthy that Defendant’s diabetes has been well-

managed while in prison; Defendant’s medical records state that he has had “admirable control”

over his diabetes. (Id.) Through his medical, diet, and exercise plan, he has lowered his


2
  See Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19), People
with Certain Medical Conditions, at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-increased-
risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fpeople-at-higher-risk.html.


                                                   9
hemoglobin A1c to nearly pre-diabetic levels. (Id. at pp. 2, 21-22.) Regardless, the Government

concedes that, under current circumstances, Defendant suffers from a qualifying medical condition

under the application note and McCoy.

II.      Defendant Still Poses a Significant Danger to the Safety of the Community and the §
         3553(A) Factors Strongly Weigh Against his Release.

         Defendant’s request for a sentence reduction should be denied despite his medical

condition because he has failed to demonstrate that he is not a danger to the safety of the

community or that he otherwise merits release under the § 3553(a) factors.

         Under the applicable policy statement, this Court must deny a sentence reduction unless it

determines the defendant “is not a danger to the safety of any other person or to the community.”

USSG § 1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as “applicable,”

as part of its analysis. See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir.

2020).

         The evidence before the Court cannot support a finding that Defendant would not pose a

danger to the community if released. Quite simply, Defendant committed two armed robberies

about four months after being released from a 114-month sentence for committing nine armed

robberies. See United States v. Hallman, Case No. 3:11-cr-161 (W.D.N.C. 2011). Defendant’s

criminal history immediately prior to this case demonstrates that his serving less than three years

of imprisonment cannot have been sufficient to ensure he will not reoffend.

         In addition, the § 3553(a) factors greatly disfavor a sentence reduction. Defendant’s current

180-month sentence is significantly below the 357- to 371-month guideline range applicable to his

offense level and criminal history. Releasing Defendant after having served just 32 months of this

significantly reduced sentence “would make a mockery of the considerations enumerated in 18

U.S.C. 3553(a). It would not come close to reflecting the seriousness of the offense, or providing



                                                  10
just punishment for the offense. Moreover, rather than promoting respect for the law and its

deterrent effect, it would undermine it.” United States v. Davies, No. 17-CR-57, 2020 WL

2307650, at *2 (E.D.N.Y. May 8, 2020) (denying release of defendant who had served about three

years on eight-year armed robbery conviction); see also United States v. Jankee, No. 3:12-CR-

348-MOC-1, 2020 WL 6140448, at *4 (W.D.N.C. Oct. 19, 2020) (denying compassionate release

for inmate suffering from obesity and hypertension who had only served 96 months of 180-month

sentence; stating, “[r]eleasing Defendant after serving around 62.5% of his statutory term sentence

(and only 53.3% of his full term) would result in a sentence that failed to reflect the serious nature

of this offense or provide just punishment.”).

       Courts across the country have routinely denied compassionate release requests from

similarly-situated inmates suffering from COVID-19 risk factors for these reasons. See, e.g.,

United States v. Soto, No. 16-CR-00138, 2020 WL 3316003, at *2 (D. Colo. June 18, 2020)

(denying compassionate release motion for 70 year old inmate who had committed string of bank

robberies out of concern of the defendant’s likelihood to reoffend); United States v. Leon, No. 15-

CR-877, 2020 WL 3100593, at *3 (S.D.N.Y. June 11, 2020) (denying release for 34 year old inmate

suffering from asthma who had served 60% of 84-month sentence for string of six robberies as

incompatible with public safety and under the § 3553(a) factors); United States v. Iezzi, No. 2:17-

CR-00157, 2020 WL 4726582, at *9 (W.D. Pa. Aug. 14, 2020) (denying compassionate release for

inmate suffering from chronic kidney disease who had served only 40 months of 120-month term

for his third bank robbery conviction, and who suffered from the same conditions at the time of

the crime).

       Because Defendant’s time served is also well short of the statutory seven-year minimum

sentence for brandishing a firearm required by 18 U.S.C. § 924(c), his early release would also fail




                                                 11
to provide just punishment and would result in an unwarranted sentencing disparity compared to

similarly situated defendants. “[T]he presence of [a mandatory minimum] sentence is indicative

of the seriousness of the offense and ought to be considered when determining whether the goals

of punishment and deterrence have been fulfilled. United States v. Goodall, No. 13-cr-0668, 2020

WL 4262277, at *4 (D. Md. July 24, 2020) (denying compassionate release for inmate suffering

from COVID-19 risk factors who had not yet served ten years of 156-month sentence on drug

conviction).

       Accordingly, in light of Defendant’s record and the totality of relevant circumstances, this

Court should deny the motion for a sentence reduction.

                                        CONCLUSION

       For the foregoing reasons, this Court should deny Defendant’s motion for a sentence

reduction.

       Respectfully submitted,

                                             R. ANDREW MURRAY
                                             UNITED STATES ATTORNEY

                                             /s Graham R. Billings
                                             Graham R. Billings
                                             Assistant United States Attorney
                                             NC Bar No. 55972
                                             United States Attorney’s Office
                                             227 West Trade Street, Suite 1650
                                             Charlotte, North Carolina 28202
                                             Telephone: (704) 338-3137
                                             Facsimile: (704) 344-6629
                                             E-mail: graham.billings@usdoj.gov

                                             Attorney for the United States of America




                                               12
                                CERTIFICATE OF SERVICE

       I certify on January 12, 2021, that a copy of the foregoing GOVERNMENT’S

RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR SENTENCE

REDUCTION will be served upon Defendant by causing to be placed said copy in a postpaid

envelope addressed to the person(s) hereinafter named, and by depositing said envelope and

contents in the United States Mail at United States Attorney’s Office, Charlotte, North Carolina:

           Cameron Jamond Hallman
           Reg. No. 26547-058
           FCI Williamsburg
           Federal Correctional Institution
           P.O. Box 340
           Salters, SC 29590

                                              s/ Graham R. Billings




                                                13
